              Case 3:21-cv-00107 Document 1 Filed 05/13/21 Page 1 of 7




                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                      EL PASO DIVISION


 JOE HAND PROMOTIONS, INC.,

                          Plaintiff,

                 - vs -                          CASE NO.: 3:21-cv-00107

 3 LEGENDARY TIGERS LLC,
 d/b/a EPTX and
 d/b/a EPTX LUCHADOR,
 RENE J. CUELLAR,
 ANTHONY MALDONADO, and
 RICHARD A. WILLIAMS,

                          Defendants.


                                         COMPLAINT

       Plaintiff, Joe Hand Promotions, Inc., by and through its attorney, for its Complaint against

Defendants, (1) 3 Legendary Tigers LLC, doing business as EPTX and doing business as EPTX

Luchador, (2) Rene J. Cuellar, (3) Anthony Maldonado, and (4) Richard A. Williams hereby

alleges as follows:

                                         THE PARTIES

       1.       Plaintiff, JOE HAND PROMOTIONS, INC. is a corporation organized and

existing under the laws of Pennsylvania with its principal place of business located at 213 W.

Street Road, Feasterville, Pennsylvania 19053. Plaintiff held the sole and exclusive commercial

rights to distribute and authorize the public display of the broadcast of Ultimate Fighting

Championship® 229: Khabib v. McGregor, including all undercard bouts and the entire television

broadcast, telecast nationwide on October 6, 2018 (“Program”) for businesses such as the business

made the basis of this suit.
     Case 3:21-cv-00107 Document 1 Filed 05/13/21 Page 2 of 7




2.    Defendant, 3 LEGENDARY TIGERS LLC

      a.    is a domestic limited liability company organized under the laws of the State
            of Texas,

      b.    conducts business in the State of Texas,

      c.    may be served by serving its Registered Agent, Anthony Maldonado at its
            registered office located at 1590 George Dieter, El Paso, Texas 79936,

      d.    conducted business as “EPTX” on the date of the Program,

      e.    conducted business as “EPTX Luchador” on the date of the Program,

      f.    owned, operated, maintained, and controlled the commercial establishment
            known as EPTX/EPTX Luchador located at 1580/1584 George Dieter, El
            Paso, Texas (the “Establishment”) on the date of the Program,

      g.    held the active permit(s)/license(s) from the Texas Alcoholic Beverage
            Commission for the Establishment on the date of the Program, and

      h.    held the active sales tax permit from the Texas Comptroller of Public
            Accounts for the Establishment on the date of the Program.

3.    Defendant, RENE J. CUELLAR

      a.    is an individual who resides in the State of Texas,

      b.    may be served at 12191 Coral Gate Dr., El Paso, Texas 79936 or wherever
            found,

      c.    operated, maintained, and controlled the Establishment on the date of the
            Program,

      d.    was an owner of the entity owning and operating the Establishment on the
            date of the Program,

      e.    was a member, manager, officer, and/or principal of the entity owning and
            operating the Establishment on the date of the Program,

      f.    had a right and ability to supervise the activities of the Establishment on the
            date of the Program, and

      g.    had an obvious and direct financial interest in the activities of the
            Establishment on the date of the Program.



                                      2
     Case 3:21-cv-00107 Document 1 Filed 05/13/21 Page 3 of 7




4.    Defendant, ANTHONY MALDONADO

      a.    is an individual who resides in the State of Texas,

      b.    may be served at 1590 George Dieter, El Paso, Texas 79936 or wherever
            found,

      c.    operated, maintained, and controlled the Establishment on the date of the
            Program,

      d.    was an owner of the entity owning and operating the Establishment on the
            date of the Program,

      e.    was a member, manager, officer, and/or principal of the entity owning and
            operating the Establishment on the date of the Program,

      f.    had a right and ability to supervise the activities of the Establishment on the
            date of the Program, and

      g.    had an obvious and direct financial interest in the activities of the
            Establishment on the date of the Program.

5.    Defendant, RICHARD A. WILLIAMS

      a.    is an individual who resides in the State of Texas,

      b.    may be served at 420 Cruce Verde Dr., Clint, Texas 79836 or wherever
            found,

      c.    operated, maintained, and controlled the Establishment on the date of the
            Program,

      d.    was an owner of the entity owning and operating the Establishment on the
            date of the Program,

      e.    was a member, manager, officer, and/or principal of the entity owning and
            operating the Establishment on the date of the Program,

      f.    had a right and ability to supervise the activities of the Establishment on the
            date of the Program, and

      g.    had an obvious and direct financial interest in the activities of the
            Establishment on the date of the Program.




                                      3
               Case 3:21-cv-00107 Document 1 Filed 05/13/21 Page 4 of 7




                                      JURISDICTION AND VENUE

        6.          This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

as this civil action is brought under the Communications Act of 1934, as amended, 47 U.S.C. §

553 (generally referred to as “Cable Piracy”) and 47 U.S.C. § 605 (generally referred to as

“Satellite Piracy”).

        7.          Venue is proper in this District because a substantial part of the events giving rise

to the claims occurred in this District.

                                                   FACTS

        8.          Plaintiff repeats, re-alleges, and incorporates by reference each and every allegation

and averment set forth in the above paragraphs of this Complaint with the same force and effect

as if the same were more fully set forth at length herein.

        9.          Plaintiff is a company that specializes in distributing and licensing premier sporting

events to commercial locations such as bars, restaurants, lounges, clubhouses, and similar

establishments. Since 2001, Plaintiff has been the exclusive domestic commercial distributor for

the world’s premier mixed martial arts promotion company, the Ultimate Fighting

Championship®. Over the years, Plaintiff has invested a considerable amount of time and money

in building a loyal customer base and retaining customers.

        10.         By contract, Plaintiff was granted the exclusive right to distribute and authorize the

public display of the Program to commercial establishments throughout the United States,

including the Establishment. The Program broadcast originated via satellite uplink and was

subsequently re-transmitted interstate to cable systems and satellite television companies via

satellite signal.




                                                      4
              Case 3:21-cv-00107 Document 1 Filed 05/13/21 Page 5 of 7




        11.     Plaintiff entered into subsequent agreements with various commercial

establishments in the State of Texas that, in exchange for a fee, allowed them to exhibit the

Program to their patrons. In consideration of the aforementioned agreements, Plaintiff expended

substantial monies to market, advertise, promote, administer, and transmit the Program broadcast

to those establishments in the State of Texas.

        12.     Prior to the broadcast of the Program, Defendants could have contracted with

Plaintiff and purchased authorization to exhibit the Program in their Establishment for a fee.

However, Defendants chose not to contract with Plaintiff or pay a fee to Plaintiff to obtain the

proper license or authorization. Plaintiff did not give Defendants license, permission, or authority

to receive and exhibit the Program in their Establishment.

        13.     By unauthorized satellite transmission or, alternatively, by unauthorized receipt

over a cable system, Defendants willfully intercepted and/or received the interstate communication

of the Program or assisted in such actions. Defendants then unlawfully transmitted, divulged, and

published said communication or assisted in unlawfully transmitting, divulging, and publishing

said communication to patrons in their Establishment.

        14.     Without authorization, license, or permission to do so from Plaintiff, Defendants

publicly exhibited the Program to the patrons within their Establishment.

        15.     In addition, by virtue of their position(s) as it relates to the Establishment,

Defendants, Rene J. Cuellar, Anthony Maldonado, and Richard A. Williams had the right and

ability to supervise and an obvious and direct financial interest in the activities of the Establishment

at all relevant times.




                                                   5
             Case 3:21-cv-00107 Document 1 Filed 05/13/21 Page 6 of 7




       16.     Defendants pirated Plaintiff’s licensed exhibition of the Program and infringed

upon Plaintiff’s exclusive rights while avoiding proper authorization from and payment to

Plaintiff. Defendants’ actions were committed willfully and with the purpose and intent to secure

a commercial advantage and private financial gain.

       17.     At the time of the wrongful conduct described herein, Defendants’ agents, servants,

and employees were in fact Defendants’ agents, servants, and employees and acting within the

scope of their employment and authority as Defendants’ agents, servants, and employees.

                             SATELLITE PIRACY/CABLE PIRACY

       18.     Plaintiff repeats, re-alleges, and incorporates by reference each and every allegation

and averment set forth in the above paragraphs of this Complaint with the same force and effect

as if the same were more fully set forth at length herein.

       19.     Defendants’ wrongful actions, in connection with the unauthorized exhibition of

the Program, as described above, violate 47 U.S.C. § 605. By reason of Defendants’ violation of

47 U.S.C. § 605, Plaintiff has standing and capacity to bring a private right of action.

       20.     Plead in the alternative, Defendants’ wrongful actions, in connection with the

unauthorized exhibition of the Program, as described above, violate 47 U.S.C. § 553, and by virtue

of same, Plaintiff has standing and capacity to bring a private right of action.

       21.     Accordingly, Plaintiff is entitled to judgment in its favor and against each

Defendant for statutory damages, in the discretion of this Court, plus interest, costs, and attorney’s

fees, pursuant to 47 U.S.C. § 605 or, alternatively, pursuant to 47 U.S.C. § 553.




                                                  6
            Case 3:21-cv-00107 Document 1 Filed 05/13/21 Page 7 of 7




                                              PRAYER

       WHEREFORE, Plaintiff prays for judgment in favor of Plaintiff and against each

Defendant as follows:

              a.        for statutory damages, in the discretion of this Court, of up to the maximum

       amount of $110,000.00 for the willful violation of 47 U.S.C. § 605 or, alternatively, for

       statutory damages, in the discretion of this Court, of up to the maximum amount of

       $60,000.00 for the willful violation of 47 U.S.C. § 553,

              b.        for Plaintiff’s attorney’s fees, interest, and costs of suit pursuant to 47

       U.S.C. § 605(e)(3)(B)(iii) or, alternatively, pursuant to 47 U.S.C. § 553(c)(2)(C), and

              c.        for such other and further relief to which Plaintiff may be entitled.

                                                       Respectfully submitted,

                                                       JAMIE KING, P.C.

                                                       /s/ Jamie King
                                                       Jamie King
                                                       Attorney-in-Charge
                                                       State Bar No. 24043755
                                                       P.O. Box 5757
                                                       Kingwood, Texas 77325
                                                       (832) 584-0106 Telephone
                                                       (888) 247-0443 Facsimile
                                                       jamie@jamiekingpc.com

                                                       ATTORNEY FOR PLAINTIFF,
                                                       JOE HAND PROMOTIONS, INC.




                                                  7
